Exhibit 10.15

As of March 31, 2008

Blue Lake Rancheria

P.O. Box 428

Blue Lake, CA 95525

Attn: Eric Ramos

Dear Sir or Madam:

This Letter (the “Agreement”) is intended to set forth certain agreements
between ClearPoint Resources, Inc. (“CPR”) and Blue Lake Rancheria, a federally
recognized Indian tribe (“Blue Lake”), with respect to the amendment and
restatement of that certain Promissory Note, dated March 1, 2005, for the
original principal amount of $1,290,000 (the “Note”). The parties acknowledge
and understand that this Agreement constitutes a legally binding obligation and
commitment on the parties hereto which shall be further documented in
definitive, binding agreements to be completed no later than April 14, 2008.

1. The Note shall be amended and restated as follows:

a. the principal amount shall be due and payable as follows: (a) Two Hundred
Thousand U.S. Dollars ($200,000) shall be paid to Blue Lake no later than
April 8, 2008, (b) CPR shall pay Blue Lake Fifty Thousand U.S. Dollars ($50,000)
on the first business day of each calendar month for twelve (12) consecutive
months (totaling $600,000 in the aggregate), the first payment to occur on
May 1, 2008 and the last to occur on April 1, 2009, and (c) on April 30, 2009,
CPR shall pay to Blue Lake the balance of the principal amount, equal to Four
Hundred and Ninety Thousand U.S. Dollars ($490,000), plus accrued interest;

b. the applicable interest rate shall be increased from six percent (6%) to ten
percent (10%);

c. ClearPoint Business Resources, Inc. (“CPBR”), the parent company of CPR,
shall issue Nine Hundred Thousand (900,000) shares of CPBR common stock, par
value $0.0001 per share, in the name of Blue Lake, to be held in escrow,
pursuant to an escrow agreement, as security for payment of the amounts set
forth in subsection (a) above; and



--------------------------------------------------------------------------------

d. the Guaranty, dated February 28, 2005, by and among Blue Lake, Christopher
Ferguson and certain other parties, as well as the Guaranty, dated February 28,
2005, by and among Blue Lake, Michael Traina and certain other parties, shall
continue per their respective terms.

2. The amended and restated Note, as well as the escrow agreement, shall contain
representations, warranties, covenants, indemnifications and other provisions
customary in such transactions.

3. Each of the parties agrees to keep the existence and terms of this Agreement
and the facts and content of all discussions relating to the proposed
transaction (including proposed terms and conditions), any Confidential
Information (as defined in the Non-Disclosure Agreement, dated March 28, 2008,
between the parties (the “Confidentiality Agreement”)) obtained by any party
during the negotiation process, the fact that the Confidential Information has
been made available and/or that discussions or negotiations have taken place
concerning a possible business relationship, confidential among ourselves and
our respective representatives and advisors, unless otherwise required by law,
regulatory authorities, stock exchanges and/or the SEC. This Paragraph 3 is not
intended to supersede, but rather be in addition to, the Confidentiality
Agreement.

4. Both CPR and Blue Lake acknowledge that a breach by either of them of their
respective obligations under this Agreement will cause irreparable harm to the
other party. Accordingly, both CPR and Blue Lake acknowledge that the remedy at
law for breach of such obligations hereunder will be inadequate and agree, in
the event of a breach or threatened breach by either of them of such provisions,
that the other party shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach and requiring immediate
performance hereunder, without the necessity of showing economic loss, without
any bond or other security being required.

5. CPR and Blue Lake will each be solely responsible for and bear all of their
own respective expenses, including, without limitation, expenses of legal
counsel, incurred at any time in connection with, pursuing or consummating the
transactions contemplated by this Agreement.

6. This Agreement may be executed in separate counterparts, each of which is
deemed to be an original and all of which, taken together, constitute one and
the same instrument.

7. This Agreement will be governed by the laws of the Commonwealth of
Pennsylvania without regard to conflicts of law and principals thereof.

[SIGNATURES ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

If you agree to the foregoing, kindly indicate as such by signing the enclosed
copy of this Agreement and returning it to Michael Traina, Chief Executive
Officer of CPR.

 

CLEARPOINT RESOURCES, INC. By:  

/s/ Mike Traina

  Michael Traina   Chief Executive Officer

AGREED TO AS OF THE 31ST DAY

OF MARCH, 2008:

 

BLUE LAKE RANCHERIA By:  

/s/ Eric Ramos

Name:   Eric Ramos Title:   President of Business Operations

 

3